FILED
                           NOT FOR PUBLICATION
                                                                           DEC 20 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 17-30225

              Plaintiff-Appellee,                D.C. No.
                                                 2:10-cr-00270-JCC-1
 v.

SUNG HO KIM,                                     MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                     Argued and Submitted December 7, 2018
                              Seattle, Washington

Before: W. FLETCHER and BYBEE, Circuit Judges, and BURNS,** District
Judge.

      Sung Ho Kim pleaded guilty to one count of bank fraud, in violation of 18

U.S.C. § 1344, and one count of aggravated identity theft, in violation of 18 U.S.C.

§ 1028A, and was sentenced to 36 months imprisonment and 5 years of supervised

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Larry A. Burns, United States District Judge for the
Southern District of California, sitting by designation.
release. His term of supervised release will expire on April 3, 2019. In October

2017, Kim filed a motion for early termination of his term of supervised release.

We review the district court’s denial of Kim’s motion for abuse of discretion.

United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014).

      A district court may grant early termination of supervised release if, after

considering a subset of the sentencing factors set forth in 18 U.S.C. § 3553(a), “it

is satisfied that such action is warranted by the conduct of the defendant released

and the interest of justice.” 18 U.S.C § 3583(e)(1). The district applied this legal

standard. It cited to 18 U.S.C. § 3583(e) and summarized the relevant § 3553(a)

factors, and its findings that Kim demonstrated neither a change in circumstances

nor exceptionally good behavior are best interpreted as relevant to a determination

under 18 U.S.C § 3583(e) that early termination would not serve the interest of

justice. Emmett, 749 F.3d at 820.

      The district court adequately explained its reasons for denying Kim’s

motion. “[T]he district court need not give an elaborate explanation of its reasons

for accepting or rejecting [Kim’s] arguments.” Id. at 821-22. An explanation is

adequate if it “permit[s] meaningful appellate review and justif[ies] the court’s

conclusion in light of the parties’ nonfrivolous arguments and the legal standard.”

Id. at 822. Here, the district court explained its decision in a three-page written


                                           2
order that articulated its reasons for concluding that “the 18 U.S.C. § 3553(a)

factors and the interests of justice do not support Kim’s request for early

termination of his supervised release.” Cf. Emmett, 749 F.3d at 819, 822 (vacating

and remanding where the district court stated only that “[d]efendant has not

provided any reason demonstrating that continuing supervised release imposes any

undue hardship on defendant”).

      AFFIRMED.




                                           3